Citation Nr: 1548608	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss, to include as secondary to the service-connected psychotic disorder.

2.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected psychotic disorder.

3.  Whether new and material evidence has been received to reopen service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1977 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a December 2012 decision, the Board dismissed the issue of an effective date earlier than June 28, 1993, for the grant of service connection for a duodenal ulcer with gastroesophageal reflux, denied service connection for tinnitus, and remanded service connection for bilateral hearing loss.  The Veteran appealed the portion of the Board's decision denying service connection for tinnitus to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to an August 2013 Joint Motion for Partial Remand (Joint Motion or JMR) on the basis that the Board failed to ensure compliance with prior remand directives, noting that the July 2012 VA audiology examiner did not address whether the service-connected psychotic disorder contributed to the tinnitus.  The parties to the Joint Motion agreed that the Veteran did not contest the portion of the Board's decision that dismissed the issue of an effective date earlier than June 28, 1993 for the grant of service connection for a duodenal ulcer with gastroesophageal reflux, and the Court did not have jurisdiction over the remanded issue of service connection for hearing loss.  
In an August 2013 decision, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the portion of the Board's decision denying service connection for left ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to a November 2014 Joint Motion for Partial Remand (Joint Motion) on the basis that a the January 2013 VA examiner did not consider all potentially relevant records of in-service treatment for hearing problems and, thus, failed to provide sufficient rationale for the medical opinion that the left ear hearing loss was not related to service.  The parties to the Joint Motion agreed that the Veteran had not appealed the Board's denial of service connection for right ear hearing loss; therefore, the issue had been abandoned.  Thereafter, the case returned to the Board.
Because the April 2014, September 2014, and December 2014 VA medical opinions obtained pursuant to April 2014 and August 2014 Board remand directives were inadequate, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion.  In August 2015, an advisory medical opinion from a VA otolaryngologist was obtained, and a copy of the medical opinion was provided to the Veteran and the representative.  38 C.F.R. § 20.901 (2015) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).  After being advised of the advisory medical opinion, the Veteran responded that he had no further argument or evidence to submit and asked that the Board proceed with adjudication of the appeal.  See August 2015 Medical Opinion Response Form.
The issue of whether new and material evidence has been received to reopen service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to excessive noise and did not sustain ear injury during service.  

2.  The Veteran was treated for symptoms of serous otitis media during service; no other ear disease was manifested during service.

3.  The Veteran did not have chronic symptoms of left ear sensorineural hearing loss or tinnitus during service.

4.  The Veteran has not had continuous symptoms of left ear sensorineural hearing loss or tinnitus since service.

5.  Neither left ear sensorineural hearing loss nor tinnitus was manifested to a compensable degree within one year of service.

6.  Left ear sensorineural hearing loss and tinnitus were manifested after service separation and are not causally or etiologically related to service. 

7.  Neither left ear sensorineural hearing loss nor tinnitus was caused or permanently worsened beyond the natural progression by the service-connected psychotic disorder, including the treatment related thereto.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the left ear sensorineural hearing loss, including as secondary to the service-connected psychotic disorder, are not met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).

2.  The criteria for service connection for tinnitus, including as secondary to the service-connected psychotic disorder, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2005 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

Although the September 2005 notice letter did not advise the Veteran of the evidence needed to establish service connection on a secondary basis or address the elements of disability rating and effective date, the notice deficiencies were remedied by issuance of proper notice followed by readjudication of the claims.  Specifically, the March 2006 duty to assist letter advised how VA determines the disability rating and effective date once service connection is established, and the March 2014 duty-to-assist letter advised the Veteran of the evidence needed to establish entitlement to service-connected compensation benefits on a secondary basis.  

In addition to the fully compliant VCAA notice letter, the Veteran has demonstrated actual knowledge of what is required to establish secondary service connection on this issue.  See April 2015 Appellant's Brief (demonstrating actual knowledge of the elements needed to establish service connection on a secondary basis); see also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  The claims were subsequently readjudicated.  See, e.g., June 2009, June 2014, and February 2015 Supplemental Statements of the Case.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, any defect with respect to the timing of the notice has been remedied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with several VA audiology examinations in connection with the appeals from October 2006 to December 2014; however, VA examiners repeatedly wrote that there was poor intertest reliability and did not record the test results that they considered invalid and unreliable.  Nevertheless, the evidence of record sufficiently establishes current tinnitus and a left ear hearing loss disability for VA disability compensation purposes; therefore, the question of whether the Veteran has current "disability" is not at issue in this case.  See 
38 C.F.R. § 3.385.  Rather, the only question at issue is whether the current left ear sensorineural hearing loss disability or tinnitus was causally related to service or was otherwise caused or aggravated by a service-connected disability (i.e., medication taken to treat the service-connected psychotic disorder).  The August 2015 VHA advisory medical opinion obtained in connection with the appeal assumed a current left ear sensorineural hearing loss disability under 38 C.F.R. § 3.385 and current tinnitus and addressed the question of whether it is as likely as not that the left ear sensorineural hearing loss disability or tinnitus was causally or etiologically related to service or was otherwise caused or permanently worsened beyond the normal progression by the service-connected psychotic disorder.  The reviewing VA otolaryngologist who provided the August 2015 VHA advisory medical opinion based the opinion on knowledge of certain medical principles and an accurate history of the Veteran's past and current tinnitus and left ear hearing loss symptoms, diagnosis, and treatment as documented in the record; therefore, the reviewing VA otolaryngologist had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the August 2015 VHA advisory medical opinion is adequate, and there is no need for further examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with left ear sensorineural hearing loss and tinnitus.  Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Left Ear Sensorineural Hearing Loss and Tinnitus

The Veteran contends that the current left ear sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and tinnitus had their onset during service.  In the alternative, he contends that the current tinnitus is a side effect of the medication, Citalopram, which he uses to treat the service-connected psychotic disorder.  See, e.g., April 2015 Appellant's Brief.  He seeks service connection on these bases.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that there was no ear injury or acoustic trauma during service.  The service treatment records, which are complete, show no complaint, report, finding, or treatment for ear injury.  During service, the Veteran served in supply, which is not a military specialty associated with loud noise exposure.  More recently, the Veteran has denied being routinely exposed to loud noise during service and reported that he was exposed to weaponry with the use of hearing protection during training exercises only, which is consistent with the lay and medical evidence contemporaneous to service showing no ear injury, including no acoustic trauma.  See, e.g., July 2012 VA audiology examination report.  In consideration thereof, the Board finds that no ear injury or acoustic trauma occurred during service.  

The Board next finds that the weight of the evidence is against a finding of an ear disease other than otitis media during service, and against finding chronic symptoms of left ear sensorineural hearing loss or tinnitus during service.  Although the complete service treatment records document treatment for symptoms of ear pain, ear congestion, and/or decreased hearing in the left ear on several occasions from July 1980 to January 1982, and show that the Veteran once reported tinnitus in addition to decreased hearing in the left ear in February 1981, the ear symptoms, which were evaluated by service medical providers, were not attributable to a diagnosis of left ear sensorineural hearing loss.  Rather, service medical providers attributed the ear symptomatology, which included several complaints of decreased hearing in the left ear at various times and one complaint of tinnitus in February 1981, to a diagnosis of serous otitis media.  See Dorland's Illustrated Medical Dictionary 1338 (30th ed. 2003) (defining otitis as inflammation of the ear often with pain, fever, hearing loss, tinnitus, and vertigo); see also August 2015 VHA advisory medical opinion (noting that the Veteran was diagnosed and treated for serous otitis media on several occasions during service).  

The one in-service complaint of tinnitus on February 18, 1981 was merely an isolated finding and was not a manifestation of a chronic tinnitus disability during service.  The Veteran reported and received treatment for ear-related complaints at various times during service prior to February 18, 1981 and did not report tinnitus at any of those times.  He specifically denied tinnitus on February 3, 1981 and February 12, 1981 when being evaluated for upper respiratory complaints.  Additionally, approximately three months after the February 18, 1981 report of tinnitus with decreased hearing in the left ear, the Veteran again denied having tinnitus while reporting a left ear ache and ear itching, among other symptoms.  Because the Veteran was being treated for ear-related complaints at the times that he denied tinnitus, it is highly likely that he reported accurately his lack of tinnitus symptoms because he had incentive to report accurately his symptoms in order to receive proper care; therefore, his statements during treatment in service denying tinnitus symptoms are particularly trustworthy.  

Because the service treatment records are complete, the Veteran reported and was evaluated for ear-related complaints on several occasions during service that were attributed to a diagnosis of serous otitis media, the Veteran only once reported tinnitus on February 18, 1981 when being evaluated for ear-related complaints, and the Veteran specifically denied tinnitus both shortly before and shortly after the February 18, 1981 complaint of tinnitus, the Board finds that left ear sensorineural hearing loss and tinnitus are both conditions that would have ordinarily been recorded during service; therefore, the lay and medical evidence generated contemporaneous to service, which shows no ear disease other than otitis media and contains only an isolated finding of tinnitus, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of left ear sensorineural hearing loss or tinnitus or "chronic" symptoms of left ear sensorineural hearing loss or tinnitus during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no ear injury or disease or "chronic" symptoms of left ear sensorineural hearing loss or tinnitus during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board finds that the weight of the evidence is against a finding of continuous left ear sensorineural hearing loss symptoms or tinnitus symptoms since service separation, to include to a compensable degree within the first post-service year.  The earliest post-service evidence of tinnitus was in 1988, approximately five years after service separation.  See December 1988 VA clinical record (reporting intermittent tinnitus, among other symptoms, during systems review).  The earliest evidence of left ear sensorineural hearing loss was in 2004, approximately 21 years after service separation.  The five-year gap between service separation and the first post-service evidence of tinnitus, and the twenty-one year gap between service separation and the first post-service evidence of left ear sensorineural hearing loss, particularly when considered together with the notation on a November 1987 VA clinical record that the Veteran demonstrated "grossly normal" hearing, the Veteran's February 1988 denial of ear problems, including tinnitus and deafness, during systems review, and the Veteran's denial of tinnitus at the July 2004 VA audiology consultation performed to evaluate complaints of right ear hearing loss, is evidence that weighs against a finding of continuous left ear sensorineural hearing loss symptoms or tinnitus symptoms since service, including to a compensable degree within one year of service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The above evidence showing that left ear sensorineural hearing loss and tinnitus, to include symptoms related thereto, were manifested many years after service separation is more credible and outweighs the Veteran's more recent assertion that he had left ear sensorineural hearing loss symptoms and tinnitus symptoms since service.  The post-service statements made for treatment purposes were particularly trustworthy because the Veteran had an incentive to report accurately the history of hearing loss and tinnitus symptoms during the course of medical treatment, which included ear-related complaints, in order to receive proper care.

The weight of the evidence is against a finding that left ear sensorineural hearing loss and tinnitus, which were manifested many years after service separation, are otherwise causally or etiologically related to service or are caused or permanently worsened by the service-connected psychotic disorder.  Based on review of the record, the reviewing VA otolaryngologist opined that it was not as likely as not that the left ear sensorineural hearing loss and tinnitus were caused by service.  In support of the medical opinion, the reviewing VA otolaryngologist noted that the Veteran reported ear congestion and ear pain on several occasions and was diagnosed and treated for serous otitis media during service.  The reviewing VA otolaryngologist explained that there was usually a conductive component to chronic hearing loss caused by recurrent otitis media, but the March 2010 VA audiology examination report noted only a moderate sensorineural hearing loss in the left ear at the 4000 Hz frequency.  The reviewing VA otolaryngologist reasoned that the pattern of hearing loss demonstrated by the Veteran was most consistent with noise-induced hearing loss or age-related hearing loss, and commented that the Veteran had denied significant loud noise exposure during military service.  See August 2015 VHA advisory medical opinion. 

The reviewing VA otolaryngologist also provided a negative opinion on the question of whether the left ear sensorineural hearing loss or tinnitus was caused or aggravated by the service-connected psychotic disorder.  The reviewing VA otolaryngologist explained that there was no evidence in the literature of citalopram causing tinnitus, and tinnitus was not a known side effect of citalopram use.  The reviewing VA otolaryngologist also noted that, while there were anecdotal reports of tinnitus being related to selective serotonin reuptake inhibitor (SSRI) use, it was unclear whether there was a cause and effect relationship.  In conclusion, the reviewing VA otolaryngologist reiterated that there was no medical evidence or documentation to suggest that the left ear sensorineural hearing loss or tinnitus was caused or aggravated by the service-connected psychiatric disability.   

Because the reviewing VA otolaryngologist has specialized medical expertise and training in disorders of the ears, nose, and throat, had accurate facts and data on which to base the medical opinion, and provided adequate rationale for the medical opinion based on an accurate history and medical principles, the August 2015 VHA advisory medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.  For these reasons, the August 2015 VHA advisory medical opinion weighs against a finding of service connection for left ear sensorineural hearing loss or tinnitus on a direct, secondary causation, or secondary aggravation basis.    

Although the Veteran has asserted the belief that left ear sensorineural hearing loss and tinnitus had their onset during service or are causally related to service or were otherwise caused or aggravated by medication taken for treatment of the service-connected psychotic disorder, he is a lay person and, under the facts of this case that include post-service onset of symptoms, does not have the requisite medical expertise to diagnose left ear sensorineural hearing loss or render a competent medical opinion regarding the etiology of the left ear sensorineural hearing loss or tinnitus when symptoms were first manifested many years after service.  Although tinnitus is a condition capable of lay diagnosis, the facts of this case show an isolated finding of tinnitus once during service, and the onset of current tinnitus many years after service; therefore, the Veteran is not competent to render an opinion on the etiology of tinnitus under the facts presented in this particular case.  The relationship between the psychiatric system and the auditory system, and the effect that an SSRI may have on the neurological and/or auditory system, are complex medical questions that are beyond the competence of a lay person.  The diagnoses of left ear sensorineural hearing loss and tinnitus, in the context of treatment for various ear-related complaints during service and the onset of current symptoms many years after service, is complex, involve an understanding of complex interactions between different body systems (psychiatric and auditory), and involve making findings based on medical knowledge and clinical testing results.  

While the VHA advisory medical opinion in this case considers the Veteran's reported left ear hearing loss and tinnitus symptoms to help determine the etiology of left ear sensorineural hearing loss and tinnitus, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  Rather, the medical opinion also considers other factors such as the totality of the symptomatology, diagnosis, and treatment for ear problems during service, the onset of hearing loss and tinnitus symptoms after service separation, medical principles regarding the likely etiology of hearing loss based on the pattern of hearing loss, and the known side effects of psychiatric medication.  Consequently, the Veteran's purported opinion relating left ear sensorineural hearing loss and tinnitus to service or to the service-connected psychotic disorder (i.e., psychiatric medication) on either a causation or aggravation basis is of no probative value.  
	
Thus, the weight of the evidence is against a finding that either left ear sensorineural hearing loss or tinnitus was incurred in or was otherwise caused by active service, or was caused or aggravated by the service-connected psychotic disorder, to include any treatment related thereto.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of 

record weighs against service connection for left ear sensorineural hearing loss and tinnitus, including as secondary to the service-connected psychotic disorder, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear sensorineural hearing loss, including as secondary to the service-connected psychotic disorder, is denied.

Service connection for tinnitus, including as secondary to the service-connected psychotic disorder, is denied.


REMAND

Reopening Service Connection for a Sinus Disorder

The issue of whether new and material evidence has been received to reopen service connection for a sinus disorder is remanded for issuance of a Statement of the Case (SOC).  In September 2014, the RO determined that new and material evidence sufficient to reopen service connection for a sinus disorder (now claimed as allergies) had not been received.  The Veteran was notified of the decision the same month.  In September 2014, the Veteran submitted a notice of disagreement (NOD) with the September 2014 rating decision determining that new and material evidence had not been received.  

As the September 2014 NOD was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105.  No SOC has been issued following the September 2014 NOD regarding the claim.  When a veteran has filed timely a NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1) (West 2014).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the issue of whether new and material evidence has been received to reopen service connection for a sinus disorder is REMANDED for the following action:

Send a SOC that addresses the issue of whether new and material evidence has been received to reopen service connection for a sinus disorder.  The Veteran and the representative should be informed that, in order to perfect an appeal of the issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals495709483



Department of Veterans Affairs


